Miss Edna Cisneros                     Opinion No, C-256
County and District  Attorney
Willacy County Courthouse              Re:   Whether the Commissioners’
Raymondville,  Texas                         Court of Willacy County
                                             has the authority  to com-
                                             pensate a special prose-
Dear MISS Clsneros:                          cutor for services  rendered.
           We acknowledge your request for an opinion on the above
captioned  question.    Your letter  indicates, that in Willacy   County
you perform the duties of both County and District       Attorney and
have no assistants.     The present problem arises in that on the sec-
ond trial  of a murder case, you required legal assistance       in the
case because of its seriousness     and the various other duties of your
office.   The special prosecutor    asslsted~ you in the first   trial on
a change of venue in the county of the special      prosecutor’s    resl-
dence . The question now posed is whether or not the Commissioners’
Court of Willacy    County may compensate him for his services      ren-
dered to the county.
           The Commissioners’ Court has no power to employ an out-
side attorney to perform the regular duties of a County Attorney
or to pay an outside attorney a regular salar          rforming such
duties 0 Attorney  General’s  Opinions Nos. o&tf~~9&;      v-1377
(1951) 0
          The employment of an outside attorney to assist      the
County and District  Attorney,  however, has been specifically     ap;
proved o He is usually employed for specific   purposes    as was the
special prosecutor  in Willacy County, and is to be pa I d from the
General Fund of the, county.   15 Tex.Jur.2nd 386, Counties,    §169.

          In Willis    v. State, 90 S.W. 1100, 49 Tex. Crim. 139 (19051,
the Court of Criminal Appeals approved the employment of private
counsel to participate    in a case in which he was familiar with the
facts e
            In Adams ve Seaaler   112 Tex. 583, 250 S.W. 413 (1923)
the contention   was advanced tiat the Commissioners’ Court was with-
out authority   to employ private counsel,   alleging   th .at it
                                                               -. was the
County or District   Attorney’s  duty to prosecute    suits in behalf of
the county.    The Supreme Court stated at page 413 as follows:


                                  -1230-
Miss Edna Cisneros,    page 2   (c-256)


            "It is made to appear in the statement of
     the case by the Court of Civil Appeals, and
     otherwise in the record,        that the commissioners'
     court employed said attorneys         to assist   the
     county attorney in bringing and prosecuting            the
     suits,    and that the county attorney joined~ in
     the suits filed.      We think there can be no doubt
     that the commissioners'        court, under its author-
     ity to control and manage the finances and.busi-
     ness affairs    of the county, has power and au-
     thority    to employ attorneys      to assist   the regu-
     larly constituted     officers    of the county in the
     prosecution    of its claims and suits.         Terre11
     v. Greene, 88 Tex. 539, 31 S.W. 631.            It would
     necessarily    follow that it would be authorized
     to pax for such services        out of the county funds.
     . . .
          Since the special  prosecutor    in WillaCy County'~assisted
you as the regular County and District    Attorney, owe advise you
that the Commissioners ' Court has the authority     to compensate the
special prosecutor  for his services   from the General Fund of the
county.
                                 SUMMARY
          The Commissioners'   Court of Willacy County
     has the authority  to compensate a speclal'prose-
     cutor hired to assist   the County Attorney,   such
     compensation to be paid from the General Fund of
     the county.
                                     Yours very truly,
                                    WAGGONER
                                           CARR




FDW:wb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Milton Richardson
Paul Phy-
Charles Black
APPROVED  FOR THE ATTORNEY
                         GENERAL
BY: Stanton Stone
                                   -1231-